Citation Nr: 1637445	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-34 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral torn retinas with blindness.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and a county service officer


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran attended a hearing before the Board in March 2013.  A transcript of that hearing has been associated with the claims file.  The Board notes that the Veterans Law Judge (VLJ) who conducted the hearing is not currently working for the Board.  The Veteran was afforded the opportunity to have a new hearing with    a current VLJ.  The Veteran declined a second hearing and the transcript of the original hearing was reviewed by the Board.

The case was previously before the Board in January 2014 at which time the    claim for service connection was reopened and the case remanded for additional development.  The case has been returned to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his wife asserted during the March 2013 hearing that the Veteran experienced "floaters" immediately after service and for many years thereafter,       but that he did not seek treatment as his vision was not severely affected.  The VA examiner in February 2014 stated that the record contained no evidence that his retinal detachments were long standing or chronic as they were acutely symptomatic at the time of presentation.  The examiner did not address the Veteran's complaints of "floaters."  These symptoms are capable of lay observation.  As such, the examiner should provide an addendum opinion addressing the Veteran's reports of "floaters".  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the February 2014 eye examiner to obtain an addendum opinion.  If the examiner is not available, provide the claims file to another ophthalmologist for review.  If a new examination is deemed necessary to respond to the question presented, one should be schedule.    

Following review of the claims file, the examiner should consider the Veteran's statements during his hearing regarding his experience seeing "floaters" since service.  The examiner should then indicate whether it is at least  as likely as not (50 percent probability or more) that      the Veteran's current retinal detachment or other eye diagnosis began in service or is otherwise related to service?  In rendering this opinion, the examiner should address the significance of the "floaters" reported by the Veteran.  A complete rationale for any opinion offered should be provided.  

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought        on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




